Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
In the RCE, a 3 month suspension of action was requested. This 3 month suspension has expired.
 	Claims 1-11 and 13-15 are currently pending and are under examination.
	Benefit of priority is to September 23, 2017 for host cell and vectors comprising expression cassette “A”, wherein the nucleic acid encoding the POI have different promoter sequences, and September 22, 2018 for host cell and vectors comprising expression cassette “B”, wherein the nucleic acid encoding the POI have the same promoter sequences.

Withdrawal of Objections and Rejections 
The rejection of Claims 8, 10, 11, and 13 are
The objection to Claim 2 because of informalities is withdrawn.  

Maintenance of Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 and 13-15 is/are again rejected under 35 U.S.C. 102a1 as being anticipated by Jorgensen (IDS; WO 2008/077881).
Jorgensen teaches expression in a host cell, a library of polynucleotides encoding the same POI, the library comprising at least two and therefore more than 3 different open reading frames encoding the same POI (see the list of exemplified POI at page 21)  that is translationally coupled to a downstream gene encoding a screenable or selectable marker, culturing the host cell to express the POI, and selecting the host cell having improved expression of the reporter as an indirect identifier of the increased expression of the unique polynucleotide encoding the POI. The promoters can be the same of different (page 11), the terminator sequence can be the same or different (page 12), and the POI may comprise a signal sequence (page 13; Claim 1, 4, 5, 6). Jorgensen teaches to use codon optimization to arrive at the different open reading frames encoding the POI (page 1) and therefore the use of the degenerate genetic code which the instant specification teaches results in at least 50% to 100% nucleic acid sequence difference between POI coding sequences (at page 8, Item 15; page 9, item 16: Claim 3).  The host cell may be prokaryotic or eukaryotic (page 17, para. 5) including filamentous fungi and yeast (page 19; Claim 7). The at least two and therefore at least 3 different open reading frames encoding the same POI are transcribed from at least one heterologous promoter (page 21, para. 3; Claims 10, 11, 13). Therefore, Jorgensen teaches methods for generating host cells by transfecting host cells with at least three different nucleic acid sequences (Claim 8) or one nucleic acid sequence comprising at least 3 different expression cassettes (Claim 9) and factor of a POI using the host (Claim 14, 15).

In their response to the first action on the merit filed March 31, 2022, Applicants urged that Jorgensen et al. is not prior art against the claimed invention because Jorgansen et al. do not teach that a single host cell comprises all three different expression cassettes but rather a library of cells in which each cell expresses a different coding sequence for the same POI. In response, the Abstract itself teaches that it is a library of polynucleotides encoding the same POI that is expressed in a (single) host cell, wherein the library of polynucleotides comprises at least two different open reading frames encoding the same POI.  See also page 17 paras. 1 and 2 wherein the host cell comprises an expression library and the expression library comprises at least 2 to at least 5,000 different open reading frames encoding the same POI. See also Jorgensen et al. Claims 1 and 2.  See also the PCT-237 in which the ISA provides this same analysis of Jorgensen et al. at section 2.4.  Therefore, this argument is not persuasive.
In their response to the final rejection filed July 5, 2022, Applicants continued to urge that Jorgensen does not disclose a single cell comprising at least 3 different expression cassettes encoding the same POI, but rather a library of cells in which each cell expresses a different coding sequence for the same POI.
In response and as previously argued, the goal of the teachings of Jorgensen is to indirectly identify a polynucleotide comprising an open reading frame (ORF; start codon, polynucleotide encoding POI, stop codon/termination sequence) having an improved expression level,
the identification is from a library of polynucleotides encoding the same POI via degenerate codons, the expression library comprising at least 2 different ORFs encoding the same POI,
by providing an expression library in a (single) host cell.
See also Jorgensen Claim 33 drawn to a host cell comprising an expression library (from Claim 20) comprising at least 2 different ORFs encoding the same POI.
Thus, Jorgensen teaches a host cell expressing at least 2 and therefore 3 different expression cassettes encoding the same POI.
Therefore, the rejection is maintained.
Applicants did not provide further arguments with the filing of the RCE. 



Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656